Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Raymond Y. Chan on 3/11/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 10-13, and 18-29 have been cancelled.
In Claim 14, at line 2, the term “candidum” has been deleted, and replaced with the term –officinale--.
In Claim 14, at line 6, the term “powder” has been deleted, and replaced with the term --powdered--.
In Claim 14, at line 6, after the term “the’, the term -- powdered-- has been inserted.
In Claim 14, at lines 6-7, the phrase “ethanol with an amount of 75% of 5 times of an amount of the crude drug” has been deleted, and replaced with the phrase --75% ethanol with an amount 5 times of the amount of the powdered crude drug--.

In Claim 14, at lines 7, 9, and 11, before the term “crude”, the term -- powdered-- has been inserted.
In Claim 15, at line 3, the first “or” has been deleted.
In Claims 16 and 17, at line 2, the term “powder” has been deleted, and replaced with the term --powdered--.
Claims 14-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655